NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2205-17T2

ALMA CAMARENA,

           Petitioner-Appellant,

v.

SPRINT PCS,

           Respondent-Respondent,

and

THE STATE OF NEW JERSEY
SECOND INJURY FUND,

           Respondent.


                    Argued May 22, 2019 – Decided June 24, 2019

                    Before Judges Alvarez and Reisner.

                    On appeal from the Department of Labor, Division of
                    Workers' Compensation, Claim Petition No. 2001-
                    22510.

                    Mario Apuzzo argued the cause for appellant.
            Michelle L. Duffield argued the cause for respondent
            Sprint PCS (Capehart & Scatchard, PA, attorneys;
            Michelle L. Duffield, on the brief).

            Rebecca A. Glick, Deputy Attorney General, argued the
            cause for respondent State of New Jersey Second Injury
            Fund (Gurbir S. Grewal, Attorney General, attorney;
            Melissa H. Raksa, Assistant Attorney General, of
            counsel; Jennifer B. Pitre, Deputy Attorney General, on
            the brief).

PER CURIAM

      In 1999, while an employee of respondent Sprint PCS, petitioner Alma

Camarena suffered injuries from a work-related automobile accident.           The

March 21, 2003 order approving settlement of her claim stated the workers'

compensation award was based on: "[p]ermanent orthopedic disability of [thirty

percent] of partial total for residuals for disc bulging at C6-C7 and disc

protrusion at L4-L5 and L5-S1." In 2005, petitioner filed for modification,

claiming her injuries had worsened since the initial award. The matter was tried

in 2016. Workers' Compensation Judge George H. Gangloff, Jr., dismissed the

petition with prejudice and dismissed the Second Injury Fund. 1        Petitioner

appeals and we affirm.


1
  Plaintiff also filed a Second Injury Fund Verified Petition. See N.J.S.A. 34:15-
95. However, the trial before the judge of compensation was bifurcated and the
Second Injury Fund waived its appearance pending the outcome of the
proceedings.
                                                                          A-2205-17T2
                                        2
      Petitioner alleged she suffered from pain and discomfort, mostly to the

right side of her body, as a result of the 1999 accident. MRIs dating back to that

time showed "[m]ulti level degenerative changes in the spine with interval

development of an annular tear and disc protrusion at C5-6. There has also been

interval relative normalization of the cervical lordosis."

      In July 2002, petitioner was involved in another motor vehicle accident.

She had been the restrained driver of a small passenger rental car, and was hit

from behind by a Jeep Cherokee. She hit her knee and thigh against the steering

wheel and the steering wheel collapsed onto her knees. After the accident,

petitioner "reported continuous low back pain and knee pain, along with upper

back pain and mid-back pain" and "presented with substantially decreased

ranges of cervical and lumbar motion, with weaknesses noted in specific areas

of the upper and lower extremities."

      Petitioner has fallen twenty-eight times between the 1999 accident and

May 2015. As a result of these falls, she has experienced increased pain in the

neck and back, broken bones and fractures. When she fell in 2013, she broke

her left hand, requiring surgery. She has undergone several other surgeries over

the years, in addition to receiving epidural injections for lower back pain,

injections of cortisone in her hands for carpal tunnel syndrome and neck pain,


                                                                          A-2205-17T2
                                        3
physical therapy, and rehabilitation. In her home state, petitioner is provided

with a health aide forty hours a week during the day, and twelve hours a week

at night.

      Petitioner's medical expert opined she was totally disabled and thus unable

to work. He examined her in 2011, 2014, and 2016. On each occasion, he said

she complained of the same pain and symptoms.

      The expert knew that petitioner had injured her right knee during a second

car accident in 2002, but he denied that her evolving complaints might be

attributable to events subsequent to the 1999 injuries. He was unaware that the

2002 motor vehicle accident resulted in injuries other than to her right knee.

When asked about a June 23, 2004 MRI showing a new disc herniation in

petitioner's neck, the expert said he did not know if it could have been caused

by the 2002 accident.

      Petitioner also presented psychiatric testimony.           Having evaluated

petitioner in 2011, 2014 and 2016, the expert found her to be exhibiting

psychotic symptoms that might be associated with bipolar disorder.            The

psychiatric issues developed in 2002, however, and in the expert's opinion were

unrelated to the accident.    The employer's psychiatric expert testified that

petitioner's mental health issues pre-dated the 1999 accident.


                                                                          A-2205-17T2
                                       4
      The employer's orthopedic expert opined that petitioner's 2002 motor

vehicle accident and the medical treatment which followed, and the serious fall

in 2004, were unrelated to the 1999 accident. The expert testified that her

current medical conditions were far removed from the 1999 accident and she

was not in further need of treatment for those injuries.

      The judge reviewed petitioner's extensive medical records, which he

described as being "approximately a foot thick." He discussed them in detail in

his written opinion. The judge observed that petitioner's orthopedic expert's

testimony strayed from the course of medical treatment charted in the medical

records. The expert was not familiar with the 2002 accident, and the treatment

for those injuries. Petitioner's treating physician's record indicated, however,

she suffered back, neck and leg injuries from the 2002 car accident. After the

2004 fall, petitioner obtained another MRI, which showed a "new left

paramedian to lateral component to this [C5-6] disc herniation." Thereafter

            petitioner underwent surgery for a cervical discectomy
            and fusion at C5-6 followed by physical therapy and
            treatment for her right knee, low back and neck pain.
            In a January 2007 report [] records documented that the
            petitioner fell again and hurt her ribs on the left side.
            An August 2007 MRI revealed an L4-5 disc herniation
            along with an[] L5-S1 disc herniation. Petitioner began
            taking prescribed oxycodone in that time period. In the
            spring of 2007 petitioner underwent revision surgery of
            her cervical spine fusion resulting in a fusion from C5-

                                                                        A-2205-17T2
                                        5
              C7. Nine months later, in January 2008 [] petitioner
              fell again resulting in "some exacerbation of her
              radiating right arm symptoms as well as her neck pain."
              She continued on oxycodone.           In October 2008
              petitioner underwent another cervical MRI. The history
              noted on that report states, "Fall and neck pain."

      The judge found that no causal connection existed between petitioner's

current condition and the 1999 accident. The psychiatric testimony established

that there were no psychiatric disabilities attributable to the accident. Contrary

to petitioner's testimony, the medical records established that she injured more

than just her knee during the 2002 motor vehicle accident. The judge considered

that contradiction in her testimony to be "of significant import as to causation."

In light of the conflicts between her testimony and the medical records, and the

diagnoses offered by her psychiatric expert, he found "little reliability in [her]

testimony."

      Additionally, the medical records established re-injury to petitioner's

cervical spine from a fall in 2004, when her "right knee – which she injured in

the 2002 MVA – 'gave way.'" That fall resulted in "new disc pathology and

neurologic compromise in the petitioner's cervical spine." Since the judge did

not find a causal relationship between petitioner's current back issues or

psychiatric issues as a result of the 1999 work accident, she "failed in proving

her claim of permanent, total disability."

                                                                          A-2205-17T2
                                        6
Now on appeal, petitioner raises the following points:

      POINT I
      THE COMPENSATION COURT'S FINDING THAT
      PETITIONER   DID   NOT  PROVE   BY   A
      PREPONDERANCE OF THE EVIDENCE THAT THE
      1999    COMPENSABLE   ACCIDENT   IS  A
      PROXIMATE CAUSE OF HER INCREASED
      DISABILITY THAT TODAY IS TOTAL AND
      PERMANENT IS MANIFESTLY UNSUPPORTED
      BY OR INCONSISTENT WITH THE COMPETENT
      RELEVANT AND REASONABLE CREDIBLE
      EVIDENCE IN THE RECORD AND OFFENDS THE
      INTERESTS OF JUSTICE.

            A. The Petitioner Proved By A Preponderance Of
            The Evidence That Her Condition Worsened
            Following The 1999 Accident Such That Today
            She Is Totally and Permanently Disabled And
            That The 1999 Accident Is A Proximate Cause Of
            That Total Disability.

                  1. Petitioner proved by a preponderance
                  of the evidence that her disability increased
                  after the 2003 settlement making her
                  totally and permanently disabled.

                  2. The Court Erred In Finding That
                  Petitioner Did Not Prove By A
                  Preponderance Of The Evidence That Her
                  Increased Disability Which Has Made Her
                  Totally And Permanently Disabled Is
                  Related To Her Work-Related Accident Of
                  1999.

                        a. The court erred in finding that
                        petitioner's falls broke the chain of


                                                                  A-2205-17T2
                                 7
                                causation from the 1999 motor
                                vehicle accident.

                                b. The court erred in finding that the
                                2002 auto accident broke the chain
                                of causation from the 1999 motor
                                vehicle accident.

                   B. The Court Failed to Properly Consider
                   Petitioner's Pre-Existing Psychiatric Disability.

      "Appellate review of workers' compensation cases is 'limited to whether

the findings made could have been reached on sufficient credible evidence

present in the record . . . with due regard also to the agency's expertise[.]'" Hersh

v. Cty. of Morris, 217 N.J. 236, 242 (2014) (quoting Sager v. O.A. Peterson

Constr., Co., 182 N.J. 156, 164 (2004)). "A judge of compensation's factual

findings are entitled to substantial deference." Bellino v. Verizon Wireless, 435

N.J. Super. 85, 94 (App. Div. 2014) (citing Ramos v. M & F Fashions, Inc., 154

N.J. 583, 594 (1998)).

      We do not substitute our own factfinding for that of the judge of

compensation. Lombardo v. Revlon, Inc., 328 N.J. Super. 484, 488 (App. Div.

2000). The appellate court must defer to the factual findings made by the judge

of compensation "considering the proofs as a whole, with due regard to the

opportunity of the one who heard the witnesses to judge their credibility."



                                                                             A-2205-17T2
                                         8
Lindquist v. City of Jersey City Fire Dep't, 175 N.J. 244, 262 (2003) (quoting

Close v. Kordulak Bros., 44 N.J. 589, 599 (1965)).

       This deference is owed to the judge of compensation's findings "unless

they are 'manifestly unsupported by or inconsistent with competent relevant and

reasonably credible evidence as to offend the interests of justice.'" Id. at 262-

63 (quoting Perez v. Monmouth Cable Vision, 278 N.J. Super. 275, 282 (App.

Div. 1994)). However, the judge of compensation's legal conclusions are "not

entitled to any deference and, thus, are reviewed de novo." Hersh, 217 N.J. at

243 (citing Williams v. A & L Packing & Storage, 314 N.J. Super. 460, 464

(App. Div. 1998)). The petitioner has the burden of proving by a preponderance

of the evidence that the work-related condition or incident was a substantial

contributing factor of his or her occupational disease. Lindquist, 175 N.J. at

263.

       Judges of compensation have "expertise with respect to weighing the

testimony of competing medical experts and appraising the validity of [a

petitioner's] compensation claim."    Ramos, 154 N.J. at 598.      We are also

"required to defer to the judge of compensation's expertise in analyzing medical

testimony and abide by the long-standing principle that a 'judge of compensation

is not bound by the conclusional opinions of any one or more, or all of the


                                                                         A-2205-17T2
                                       9
medical experts.'" Kaneh v. Sunshine Biscuits, 321 N.J. Super. 507, 511 (App.

Div. 1999) (quoting Perez v. Capitol Ornamental, Concrete Specialties, Inc., 288

N.J. Super. 359, 367 (App. Div. 1996)).

      In this case, the judge made detailed findings of fact after his careful and

thorough review of the medical records. Relying on his own knowledge of

petitioner's medical history, he rejected the testimony of petitioner's orthopedic

expert because that individual knew so little about the 2002 accident and the

2004 fall. The judge relied upon the employer's expert because he had a more

accurate and complete understanding of those same records petitioner's expert

had reviewed.     The judge's rationale for weighing the experts' testimony

differently was eminently reasonable.

      Petitioner has the burden of establishing both legal and medical causation.

Lindquist, 175 N.J. at 259. She has established neither. The 2002 motor vehicle

accident was an independent intervening cause. As a result of that injury in

2004, her knee later gave out causing her to fall and again worsen her injuries –

for reasons unrelated to the 1999 incident. The 2002 motor vehicle accident and

her numerous falls were clearly intervening independent causes which broke the

chain of causation from the 1999 accident to the present.

      Affirmed.


                                                                          A-2205-17T2
                                        10